Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered June 16, 2016. The order granted plaintiffs’ motion seeking leave to reargue with respect to the cause of action for “assault and/or battery” and, upon re-argument, vacated that part of a prior order dismissing that cause of action, and reinstated it. It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Same memorandum as in Tirado v Koritz ([appeal No. 1] 156 AD3d 1342 [2017]). Present—Smith, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.